SULLIVAN, J.
1. Where interim certificates of Discount 'Company were indorsed by owner and delivered to another, who sold them to innocent purchaser for value, innocent purchase acquired title, regardless of bad faith of original •transferee in procuring certificates.
2. Where owner of interim certificates issued by Discount Company intended to pass •title to them, by indorsement and delivery, .form of transfer was immaterial.
3. Indorsement and delivery of Discount 'Company’s interim certificates by owner to ■transferee acting in bad faith held not void.
4. Acknowledgment of receipt of seeur- • ities represented by interim certificates of Dis- . count Company at time when Discount Com- ■ pany retained possession of securities, made in conformity with regular methods pursued 'by holders of securities and brokers, held not • to affect title of innocent purchaser for value of interim certificates from transferee of ' holder.
5. Title to interim certificates representing securities held subject to transfer by in-, • dorsement and delivery, whether treated as in- • tangible ehoses in action, or as personal prop- ■ erty.
6. Where an instrument is in nature of a chose in action, bona fide purchaser takes it free from collateral equities, notwithstanding fact that he may he subject to defenses by obligor to which original owner was subject.
7. Interim certificates, obligating Discount Company to deliver securities represented thereby to another, or her order, indicate that they were negotiable instruments, since words “or ■ order” give holder right to transfer same to third persons, who may enforce them against'first owner of paper.
8. ' -Indorsements in, blank by payee of interim certificates and- delivery thereof to another for valuable considerations, was sufficient' to' transfer title to certificates, which could not be rescinded after transferee sold certificates,to innocent purchaser for value.
(Levine, PJ., concurs. Vickery, J., not participating.)
For reference to full opinion, see Omnibus Index, last page, this issue.